UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 9, 2011 THE BRAINY BRANDS COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 333-164000 30-0457914 (State or Other Jurisdictionof Incorporation) (Commission FileNumber) (I.R.S. Employer Identification Number) 460 Brogdon Road, Suite 400 Suwanee, GA 30024 (Address of principal executive offices) (zip code) (678) 762-1100 (Registrant's telephone number, including area code) (Former name, if changed since last report) Copies to: Marc J. Ross, Esq. David B. Manno Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 N/A (Former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On February 9, 2011, The Brainy Brands Company, Inc. (the “Company”) entered into an amendment No. 1 to lock-upagreement (the “Amendment”) with Dennis Fedoruk. Mr. Fedoruk is the Company’s Chairman, President and Chief Creative Officer. Pursuant to the Amendment, 2,000,000 shares of the Company’s common stock held by Mr. Fedoruk were released from the lock-up agreement, dated November 24, 2010, between the Company and Mr. Fedoruk. Item 9.01. Financial Statements and Exhibits. Amendment No. 1 to Lockup Agreement, dated February 9, 2011, between the Company and Dennis Fedoruk SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE BRAINY BRANDS COMPANY, INC. Dated: February 16, 2011 By: /s/ John Benfield Name: John Benfield Title: Chief Executive Officer
